SECURITIES AND EXCHANGE COMMISION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January 2010 LUMENIS LTD. (Translation of registrant’s name into English) Yokneam Industrial Park, P.O. Box 240, Yokneam 20692, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether by furnishing the information contained in this form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein are the following press releases of the Registrant: (1) Registrant's Press Release dated January4, 2010 entitled “Lumenis Ltd. Announces New Appointments”, attached hereto as Exhibit99.1; and (2) Registrant's Press Release dated January7, 2010 entitled “Lumenis Introduces A New Multi-Application Platform: The M22 For Photorejuvenation, Permanent Hair Reduction, Age Spot Reduction And Vein Erasure”, attached hereto as Exhibit99.2. The information set forth in this Report on Form6-K is hereby incorporated by reference into the Registrant’s Registration Statement on FormS-8, Registration No.333-148460. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LUMENIS LTD. (Registrant) By: /s/ William Weisel Name: William Weisel Title: Vice President, General Counsel & Corporate Secretary Dated:January
